Exhibit 10.1

 

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of August 1, 2005 (this “Amendment”), is entered into by and among U.S. SHIPPING
PARTNERS L.P., a Delaware limited partnership, U.S. SHIPPING OPERATING LLC, a
Delaware limited liability company, ITB BALTIMORE LLC, a Delaware limited
liability company, ITB GROTON LLC, a Delaware limited liability company, ITB
JACKSONVILLE LLC, a Delaware limited liability company, ITB MOBILE LLC, a
Delaware limited liability company, ITB NEW YORK LLC, a Delaware limited
liability company, ITB PHILADELPHIA LLC, a Delaware limited liability company,
USS CHARTERING LLC, a Delaware limited liability company, USCS CHEMICAL
CHARTERING LLC, a Delaware limited liability company, USCS CHEMICAL PIONEER
INC., a Delaware corporation and successor-by-conversion to USCS Chemical
Pioneer LLC, USCS CHARLESTON LLC, a Delaware limited liability company, USCS
CHARLESTON CHARTERING LLC, a Delaware limited liability company, USCS ATB LLC, a
Delaware limited liability company (each of the foregoing being individually
called a “Borrower” and collectively, the “Borrowers”), the various financial
institutions as are or may become parties to the Credit Agreement as defined
hereinafter (collectively, the “Lenders”), CANADIAN IMPERIAL BANK OF COMMERCE
(“CIBC”), as administrative agent (in such capacity together with its successors
in such capacity, the “Administrative Agent”) for the Lenders, CIBC, as letter
of credit issuer (the “Letter of Credit Issuer”), and KEYBANK NATIONAL
ASSOCIATION, as collateral agent (in such capacity, together with its successors
in such capacity, the “Collateral Agent”) for the Secured Parties (as defined in
the Credit Agreement hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders, the Letter of Credit Issuer, the
Administrative Agent and the Collateral Agent have entered into that certain
Second Amended and Restated Credit Agreement dated as of November 3, 2004 (the
“Credit Agreement”).

 

WHEREAS, the Borrowers intend to increase the Commitments pursuant to
Section 2.1.6 of the Credit Agreement and to use the proceeds of the Credit
Extensions utilizing such increased Commitments (a) to acquire the M/V Gus W.
Darnell, a vessel that has been operating for at least six months prior to such
acquisition by the Borrowers and (b) to construct one or more new articulated
tug-barge vessel in addition to the ATB (such vessels, the “New ATBs”).

 

WHEREAS, the Borrowers, the Lenders, the Letter of Credit Issuer, the
Administrative Agent and the Collateral Agent intend to amend certain provisions
of the Credit Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the parties hereto agree as follows:

 

SECTION 1.         Definitions.  Unless otherwise defined in this Amendment,
each capitalized term used in this Amendment has the meaning assigned to such
term in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 2.         Amendment of Section 1.1 of the Credit Agreement. 
Section 1.1 of the Credit Agreement is hereby amended as follows:

 

(a)           The following defined term is inserted in Section 1.1 of the
Credit Agreement immediately after the definition for “Credit Facility Pro Rata
Share” and immediately before the definition for “Debt”:

 

“              “Darnell Acquisition Agreement” means that certain Memorandum of
Agreement, dated July 5, 2005, by and between Wilmington Trust Company, not in
its individual capacity but solely as Owner Trustee under the Owner Trust
agreement dated September 11, 1985, as “Sellers” and MLP or its guaranteed
nominee as “Buyers”, as amended or otherwise modified from time to time.”

 

(b)           Clause (f) of the definition of “Indebtedness” is amended (i) by
inserting the text “or the Darnell Acquisition Agreement” immediately after the
text “the ATB Construction Contract” and (ii) by inserting the text “provided,
however, that any agreement to pay for the purchase or construction of one or
more vessels and other assets relating to such vessels upon the delivery of such
acquired vessels where the acquisition of such vessels and related assets are
otherwise permitted under this Agreement shall not be deemed to be
“Indebtedness” hereunder until the earlier of (a) the first date of delivery of
any such vessel or other related asset in accordance with such agreement or
(b) the first date any payment (other than an initial deposit) is made by any
Borrower or Subsidiary for the purchase or construction of such vessel or other
related asset” immediately before the text “; and”.

 

(c)           The definition of “Vessel Acquisition” is amended by inserting the
text “but including the M/V Gus Darnell acquired pursuant to the Darnell
Acquisition Agreement” immediately after the text “excluding the ATB”.

 

SECTION 3.         Amendment of Section 3.1 of the Credit Agreement.  Clause
(c) of Section 3.1 of the Credit Agreement is hereby amended by deleting the
repayment schedule in its entirety and inserting the following schedule in lieu
thereof:

 

Date

 

Amount

 

September 30, 2005

 

$

375,000

 

December 31, 2005

 

$

462,549

 

March 31, 2006

 

$

462,549

 

June 30, 2006

 

$

462,549

 

September 30, 2006

 

$

462,549

 

December 31, 2006

 

$

462,549

 

March 31, 2007

 

$

1,541,829

 

June 30, 2007

 

$

1,541,829

 

September 30, 2007

 

$

1,541,829

 

December 31, 2007

 

$

1,541,829

 

March 31, 2008

 

$

3,083,658

 

June 30, 2008

 

$

3,083,658

 

September 30, 2008

 

$

3,083,658

 

December 31, 2008

 

$

3,083,658

 

March 31, 2009

 

$

3,083,658

 

June 30, 2009

 

$

3,083,658

 

September 30, 2009

 

$

3,083,658

 

December 31, 2009

 

$

64,217,166

 

April 30, 2010

 

$

64,217,167

 

 

2

--------------------------------------------------------------------------------


 

SECTION 4.         Amendment of Section 7.2.7 of the Credit Agreement. 
Section 7.2.7 of the Credit Agreement is hereby amended by (a) deleting the text
“or commit to make” and (b) inserting the text “, expenditures for the purchase
of the M/V Gus W. Darnell pursuant to the Darnell Acquisition Agreement and
refurbishment of the M/V Gus W. Darnell in an amount not to exceed $30,000,000
in the aggregate,” immediately after the text “expenditures for the ATB”.

 

SECTION 5.         Calculation of Consolidated Pro Forma EBITDA.  The parties
hereto agree with the Administrative Agent that for each period that
Consolidated Pro Forma EBITDA is calculated after the delivery of the M/V Gus W.
Darnell to the Borrowers, Consolidated Pro Forma EBITDA shall be calculated
after giving pro forma effect to the acquisition of the M/V Gus W. Darnell
during the period as if such acquisition had occurred on the first day of such
period.

 

SECTION 6.         Ratification.  Each Borrower hereby ratifies and confirms all
of the Obligations under the Credit Agreement and the other Loan Documents. 
This Amendment is an amendment to the Credit Agreement, and the Credit Agreement
as amended hereby, is hereby ratified, approved and confirmed in each and every
respect.

 

SECTION 7.         Effectiveness.  This Amendment shall be effective as of
July 5, 2005, provided that the conditions set forth in this Section 5 are
satisfied:

 

(a)           The Administrative Agent shall have received duly executed
counterparts of this Amendment from the Borrowers, the Administrative Agent, the
Letter of Credit Issuer, the Collateral Agent and the Majority Lenders.

 

(b)           To induce the Lenders to enter into this Amendment, each of the
Borrowers shall have represented and warranted to the Administrative Agent, the
Letter of Credit Issuer, the Collateral Agent and the Lenders, and by its
execution and delivery of this Amendment such Borrower does hereby represent and
warrant to the Administrative Agent, the Letter of Credit Issuer, the Collateral
Agent and the Lenders,

 

3

--------------------------------------------------------------------------------


 

that (i) the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of such Borrower;
(ii) the Credit Agreement and each other Loan Document to which it is a party
constitute valid and legally binding agreements enforceable against such
Borrower in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity, (iii) the representations and warranties by such Borrower contained in
the Credit Agreement and in the other Loan Documents are true and correct on and
as of the date hereof in all material respects as though made as of the date
hereof, except those that by their terms relate solely as to an earlier date, in
which event they shall be true and correct on and as of such earlier date, and
(iv) no Default or Event of Default exists under the Credit Agreement or any of
the other Loan Documents.

 

SECTION 8.         Conditions Subsequent.  The Borrowers hereby covenant and
agree that they

 

(a)           shall execute and deliver a Mortgage, substantially in the form of
Exhibit G to the Credit Agreement, within twenty (20) Business Days (or such
timeframe as is acceptable to the Administrative Agent) after the delivery of
the M/V Gus W. Darnell to any Borrower or Subsidiary of a Borrower;

 

(b)           shall deliver a Third Party Consent, substantially in the form of
Exhibit K-2 to the Credit Agreement, duly executed and delivered by each
charterer who executes a time charter for any period equal to or greater than
two years with any Borrower or Subsidiary of a Borrower with respect to the M/V
Gus W. Darnell not later than 180 days immediately following the execution of
such charter; and

 

(c)           shall not, and shall not permit any of their respective
Subsidiaries to, make any disbursement of funds to any contractor for the
construction of each of the New ATBs, other than the payment of a premium in an
amount not in excess of $1,000,000 with respect to purchasing an option to have
the contractor construct each of the New ATBs, unless prior to any such
disbursement each of the following conditions shall have been satisfied with
respect to each New ATB:  (i) one or more of the Borrowers, or a wholly-owned
Subsidiary thereof, shall have entered into a fixed price construction contract,
which may include a fluctuating speed bonus component, with the contractor for
the construction of the New ATB at a total cost not in excess of $48,000,000,
with a construction period of no longer than 24 months and which is otherwise in
form and substance reasonably satisfactory to the Administrative Agent; (ii) the
Borrowers, or a wholly-owned Subsidiary thereof, shall have obtained a
completion bond, insurance policy, standby letter of credit, deposit
arrangement, or other arrangement, in an amount, upon terms and from parties
that are reasonably satisfactory to the Administrative Agent, to assure the
timely completion and certification of the New ATB with such arrangement to be
maintained throughout the construction period; and (iii) the Administrative
Agent shall have received a consent and agreement to the assignment and creation
of a security interest in the construction contract with the contractor for the
construction of the New ATB by the Borrowers, or a wholly-owned Subsidiary
thereof, to the Collateral Agent for

 

4

--------------------------------------------------------------------------------


 

the benefit of the Secured Parties of all of the Borrowers’ and its
Subsidiaries’ rights, title and interests in, to and under the construction
contract as security for the Obligations.

 

SECTION 9.         Governing Law; Severability; Entire Agreement.  THIS
AMENDMENT SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ANY CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION).  Any provision of this Amendment or any other Loan Document which
is prohibited or unenforceable in any jurisdiction shall, as to such provision
and such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or such Loan Document or affecting the validity or enforceability of such
provision in any other jurisdiction.  This Amendment and the other Transaction
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and supersede any prior agreements, written
or oral, with respect thereto.

 

SECTION 10.       Execution in Counterparts.  This Amendment may be executed by
the parties hereto in several counterparts, each of which shall be executed by
the Borrowers and the Administrative Agent and be deemed to be an original and
all of which shall constitute together but one and the same agreement.

 

SECTION 11.       Successors and Assigns.  This Amendment shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that (a) no Borrower may assign or
transfer its rights or obligations hereunder without the prior written consent
of the Administrative Agent, the Letter of Credit Issuer and all Lenders; and
(b) the rights of sale, assignment and transfer of the Lenders are subject to
Section 10.11 of the Credit Agreement.

 

SECTION 12.       Miscellaneous.  (a) On and after the effectiveness of this
Amendment, each reference in each Transaction Document to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended or otherwise modified by this Amendment; (b) the execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any default of the Borrower or any right, power or remedy
of the Administrative Agent, the Letter of Credit Issuer, the Collateral Agent
or the Lenders under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents; (c) this Amendment is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Credit Agreement; and (d) a facsimile signature of
any party hereto shall be deemed to be an original signature for purposes of
this Amendment.

 

[Remainder of Page Left Intentionally Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by its officers thereunto duly authorized as of the date first above written.

 

 

BORROWERS:

 

 

 

 

U.S. SHIPPING PARTNERS L.P.

 

 

 

 

By:

US Shipping General Partner LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

U.S. SHIPPING OPERATING LLC

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

ITB BALTIMORE LLC

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

ITB GROTON LLC

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

ITB JACKSONVILLE LLC

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------


 

 

ITB MOBILE LLC

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

ITB NEW YORK LLC

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

ITB PHILADELPHIA LLC

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

USS CHARTERING LLC

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

USCS CHEMICAL CHARTERING LLC

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

USCS CHEMICAL PIONEER INC.

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

S-2

--------------------------------------------------------------------------------


 

 

USCS CHARLESTON CHARTERING LLC

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

USCS CHARLESTON LLC

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

USCS ATB LLC

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

S-3

--------------------------------------------------------------------------------


 

AGENTS AND LENDERS:

 

CANADIAN IMPERIAL BANK
OF COMMERCE, as Administrative Agent and
Letter of Credit Issuer

 

By:

 

 

 

Name:

 

Title:

 

KEYBANK NATIONAL ASSOCIATION, as
Collateral Agent and Lender

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

,

as Lender

 

 

By:

 

 

 

Name:

 

Title:

 

S-4

--------------------------------------------------------------------------------

 